UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-K þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2008 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-137359 HAMPDEN BANCORP, INC. (Exact name of registrant as specified in its charter) Delaware 20-5714154 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19 HARRISON AVE. SPRINGFIELD, MASSACHUSETTS 01102 (Zip Code) (Address of principal executive offices) (413)736-1812 (Registrant’s telephone number, including area code) Securities registered pursuant to section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock ($0.01 par value per share) TheNASDAQ Global Market Securities registered pursuant to section12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesNoþ. Indicate by check mark whether the registrant is not required to file reports pursuant to section13 or Section15(d) of the Act.YesNoþ. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Act of during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90daysYesþNo. Indicate by checkmark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (Se. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.þ. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act).YesNoþ. Based upon the closing price of the registrant’s common stock as of December 31, 2007, the aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant (without admitting that any person whose shares are not included in such calculation is an affiliate) was The number of shares of Common Stock outstanding as of September 5, 2008 was Documents Incorporated By Reference: The following documents (or parts thereof) are incorporated by reference into the following parts of this Form 10-K: Certain information required in Part III of this Annual Report on Form 10-K is incorporated from the Registrant’s Proxy Statement for the Annual Meeting of Shareholders to be held on November 6, HAMPDEN BANCORP, INC. ANDSUBSIDIARIES ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED JUNE 30, 2008 TABLE OF CONTENTS Page No. PartI ItemItem 1. Business 3 ItemItem 1A. Risk Factors 29 ItemItem 1B. Unresolved Staff Comments 31 ItemItem 2. Properties 32 ItemItem 3. Legal Proceedings 32 ItemItem 4. Submission of Matters to a Vote of Security Holders 32 PartII ItemItem 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 ItemItem 6. Selected Financial Data 36 ItemItem 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 ItemItem 7A. Quantitative and Qualitative Disclosures about Market Risk 48 ItemItem 8. Financial Statements and SupplementaryData 48 ItemItem 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 48 ItemItem 9A(T). Controls and Procedures 49 ItemItem 9B. Other Information 49 PartIII ItemItem 10. Directors, Executive Officers and Corporate Governance 50 ItemItem 11. Executive Compensation 50 ItemItem 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 ItemItem 13. Certain Relationships and Related Transactions, and Director Independence 51 ItemItem 14. Principal AccountingFees and Services 51 PartIV ItemItem 15. Exhibits,Financial Statement Schedules 52 Signatures 54 2 PartI Item1. Business General Hampden Bancorp, Inc., a Delaware corporation, was formed by Hampden Bank to become the stock holding company for Hampden Bank upon completion of Hampden Bancorp, MHC’s conversion from a mutual bank holding company to a stock bank holding company.
